UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a ee a ang en at en net eee et ee oe ke x
SECURITIES AND EXCHANGE
COMMISSION,

Plaintiff, 19 ev 9439(PKC)

-apainst-
ORDER

TELEGRAM GROUP, INC., et al.,

Defendants.
ee x

CASTEL, U.S.D.J.:

The Office of General Counsel of the United States Commodies Futures Trading
Commission is respectfully invited to express its views on the issues presently before the Court
in the above-captioned action in which its interests may be implicated. Leave is granted to file a

written submission, which may take the form of a letter.

P. Kevin Castel .
United States District Judge

SO ORDERED.

Dated: New York, New York
February 6, 2020

Copies mailed to Hon. Daniel J. Davis, General Counsel, Commodities Futures Trading
Commission, Three Lafayette Centre, 1155 21st Street, NW, Washington, DC 20581 and
Geoffrey Berman, United States Attorney, Southern District of New York.

 
